IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION

 

FIL

DEC 06 2018

{ Couri
Clerk, U S Distric
District Of Montana
Billings

 

KEVIN BRANDT,

VS.

OLD DOMINION FREIGHT LINE,
INC., and JOHN DOE DEFENDANTS

1-6,

Plaintiff,

Defendants.

 

CV 18-128-BLG-SPW

ORDER

 

Upon the Defendant Old Dominion Freight Line, Inc.’s Second Motion for

Leave to File Under Seal (Doc. 58), and for good cause shown,

IT IS HEREBY ORDERED that the motion for leave to file under seal is

GRANTED.

The Clerk of Court is directed to file the exhibit referenced in Defendant’s

Motion under seal.

DATED this Z day of December, 2019.

Leva 2 thet.

“SUSAN P. WATTERS
United States District Court
